DOWDELL, J.
The action is in tort. No tolls were paid for sending the telegram. No damage in estate is alleged. Damages for mental suffering from disappointment in not being met at the train, and for sickness resulting therefrom, are claimed. The undisputed evidence shows that the plaintiff suffered nothing in estate by reason of the negligence alleged. The only physical suffering was that of sickness from nausea caused by discomfort in having to carry her little child and hand baggage from the car under the shed to the waiting room of the station, and mental worry and suffering in not being met at the train by her husband. On the principle stated in Blount’s Cose, 126 Ala. 105, 27 South. 779, under this evidence the defendant was entitled to the general charge as requested. Furthermore, as to the question of mental suffering, this case cannot be distinguished in principle from that of Western Union Telegraph Co. v. Westmoreland, 151 Ala. 319, 44 South. 382.
For the errors indicated, the judgment is reversed, and the cause remanded.
Reversed and remanded.
/II the Justices concur, ex-' cept McOLELLÁN, J., who dissents.